DETAILED ACTION
This office action is in response to the amendment filed on 12/08/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a second switch, connected between the first connection node and a ground, and configured to perform a switching operation based on a bandgap voltage; a logic circuit configured to perform a logical AND operation on a first voltage of the first connection node and an enabling signal, to generate a switching voltage” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 9 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a second switch, connected between the first connection node and a ground, and configured to perform a switching operation based on the bandgap voltage; a logic circuit configured to perform a logical AND operation on a first voltage of the first connection node and an enabling signal, to generate a switching voltage” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 17 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “an enabling signal input to an input terminal of a logic circuit of the startup circuit, a shutdown signal input 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0278713 and US 2018/0217625 fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838